The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
- Xiao (CN 207937594) discloses a radiofrequency (RF) localization system (Xiao Abstract), comprising: an RF sensing component (Xiao Fig. 1 Item 11) for receiving an RF signal of interest (SOI); a signal-processing module (Xiao Fig. 1 Item 14), said signal-processing module receiving said RF SOI and computing localization information for said RF SOI (Xiao paragraph 0025, 0026); a visualization element (Xiao Fig. 1 Item 22).
Kpodzo (US 20140218240) discloses determining location information of signal of interest/SOI (Kpodzo paragraph 0067).
Shroat (US 20170249833) discloses said visualization element being adapted for wearing by said end user, to allow for hands free operation of said RF localization system (Shroat Fig. 2 paragraph 0003).
However, the combination of Xiao, Kpodzo and Shroat fails to teach “radiofrequency (RF) localization system, comprising: an RF sensing component for receiving an RF signal of interest (SOI); a signal-processing module, said signal-processing module receiving said RF SOI and computing localization information for said RF SOI; a visualization element for receiving said localization information as an input and displaying said localization information in an end user field of view (FOV); and, said RF sensing component, said signal-processing module and said visualization element being adapted for wearing by said end user, to allow for hands free operation of said RF localization system”.
Accordingly, Applicant’s claims are allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday-Thursday, 8:00AM-4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSINCHUN LIAO/Primary Examiner, Art Unit 2641